Citation Nr: 0513221	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  00-00 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to September 15, 
1998 for the grant of a total disability rating for 
compensation purposes based on unemployability due to 
service-connected disabilities (TDIU).

2.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

3.  Entitlement to an increased rating for residuals of an 
injury to the right upper extremity, involving Muscle Groups 
(MGs) III and IV, currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased rating for cervical 
radiculopathy of the right arm, hand and fingers, currently 
evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for Horner's syndrome, 
right side of face and eye, currently evaluated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had honorable active military service from 
October 1981 to April 1985.  This matter initially came 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Indianapolis, Indiana Department of 
Veterans Affairs (VA) Regional Office (RO).  A June 1999 
rating decision, in pertinent part, denied claims of 
entitlement to an evaluation in excess of 30 percent for 
PTSD, in excess of 30 percent for residuals of an injury to 
muscle groups III and IV, an evaluation in excess of 20 
percent for cervical radiculopathy, right arm, hand and 
fingers, and an evaluation in excess of 20 percent for 
Horner's syndrome, right side of face and right eye.  The 
Board remanded these claims in October 2001.

By a rating decision issued in October 2001, the RO issued a 
rating decision which effectuated an October 2001 grant of 
TDIU by the Board, and established an effective date of 
September 15, 1998 for the grant of TDIU.  The veteran 
disagreed with and perfected appeal of the assigned effective 
date for TDIU.  

The claims remanded in October 2001 and the appeal for an 
effective date prior to September 15, 1998, for TDIU were 
denied by the Board in a decision issued in January 2003.  
The veteran appealed the Board's January 2003 determinations 
to the United States Court of Appeals for Veterans Claims 
(Court).  In April 2003, the parties submitted a Joint Motion 
for Remand.  By an Order issued in April 2003, the Court 
granted that motion.  The Board Remanded the claims in 
December 2003.  The claims now return to the Board following 
that Remand.  

The claim for an increased evaluation for service-connected 
PTSD, currently evaluated as 30 percent disabling, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claims addressed in 
this decision, all evidence relevant to those claims has been 
obtained, and all statutory duties to the veteran have been 
met.  

2.  A claim of entitlement to TDIU was received at the RO on 
February 8, 1999, and there were no prior or pending claims 
for TDIU at that time, as the veteran did not appeal a rating 
decision issued to the veteran in December 1997 which had 
denied a claim for TDIU. 

3.  There is no evidence of record in the year prior to 
February 8, 1999 from which it is factually ascertainable 
that the veteran was unable to secure or follow a 
substantially gainful occupation prior to a September 15, 
1998 VA treatment note.  

4.  The veteran's service-connected right upper extremity 
injury residuals involving MGs III and IV are manifested by 
slightly less than normal strength of the right biceps, 
triceps and deltoid, diagnosed as mild right arm weakness of 
MGs III and IV, with complaints of occasional pain and 
cramping mostly with repetitive use of these muscles.

5.  The veteran's service-connected cervical radiculopathy of 
the right arm, hand and fingers is manifested by complaints 
of constant pain of the entire right arm, including the 
forearm and wrist, worse with movement, described as 
occasionally becoming unbearable, and by right index and 
middle finger numbness, inability to lift more than 10 
pounds, minimal weakness of the right arm, hand, and 
shoulder, some loss of touch and pain sensation over the 
right forearm in the distribution of C7-C8, and by normal 
cerebellar function.  

6.  The veteran's service-connected Horner's syndrome, right 
side of face and eye, is manifested by some decreased 
sensation of the right side of the face in the distribution 
of the trigeminal nerve, mild myosis of the right pupil 
versus the left, 


minimal ptosis of the right eye, and complaints of numbness 
of the right side of the face, but with the rest of the 
cranial nerves normal.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 15, 
1998 for the grant of an award of TDIU are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2004).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of an injury of the right upper extremity, MGs 
III and IV, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.55, 4.56, 4.69, 4.71a, Diagnostic Codes 5303, 5304 (2004).

3.  The criteria for an evaluation in excess of 20 percent 
for service-connected cervical radiculopathy of the right 
arm, right hand, and right fingers, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Code 8513 
(2004).

4.  The criteria for an evaluation in excess of 20 percent 
for Horner's syndrome of the right side of the face and right 
eye are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
4.124a, Diagnostic Code 8207 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an award of TDIU 
prior to September 15, 1998.  The veteran also contends that 
he is entitled to increased disability evaluations for the 
service-connected disabilities at issue in this appeal.



Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
relevant to this appeal, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The claims on appeal were submitted prior to the 
enactment of the VCAA, but there was no final determination 
as to the claims so the VCAA is applicable to the claims on 
appeal.  The Board notes that the application of the VCAA may 
be modified as to the claim for an effective date prior to 
September 15, 1998 for the award of TDIU, since the claim for 
TDIU underlying the earlier effective date request was 
submitted prior to enactment of the VCAA.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
McCutcheon v. Principi, 17 Vet. App. 559 (2004) 
(applicability of VCAA to "downstream" issues).  

The Board's October 2001 remand noted the enactment of the 
VCAA.  By a letter issued in October 2001, the RO 
specifically notified the veteran of the enactment of the 
VCAA and of VA's duties to notify him as to information or 
evidence required to substantiate the claims and the duty to 
assist him in obtaining evidence.  A Statement of the Case 
(SOC) and a Supplemental SOC (SSOC) issued in September 2002 
advised the veteran of the provisions of 38 C.F.R. § 3.159, 
as revised to incorporate and implement the VCAA.  The 
September 2002 SSOC also specifically provided the veteran 
with the text of the regulations governing increased 
evaluations for the disabilities at issue.  

The Board's January 2003 decision, and subsequent submissions 
to the Court following the veteran's appeal to the Court, and 
the Board's December 2003 Remand also discussed the 
provisions of the VCAA generally and described the types of 
evidence that the veteran might submit to substantiate his 
claims.

By a letter issued in April 2004, the RO again advised the 
veteran of the enactment of the VCAA and of the provisions of 
that act, and of the criteria generally for an increase in 
compensation for a service-connected disability, and of the 
criteria for an earlier effective date for a grant of service 
connection.  The RO advised the veteran of some of the types 
of evidence he might present to support his contentions, and 
specifically advised him that the statute allowed one year 
from the date of the letter for identification or submission 
of evidence relevant to his claims.  

Another SSOC was issued in September 2004.  This SSOC again 
advised the veteran of the provisions of 38 C.F.R. § 3.159, 
as revised to incorporate and implement the VCAA.  No 
response was received.  The Board also notes that by a 
statement dated in April 2004, the veteran specifically 
stated that he had no further evidence or information to 
offer regarding the claims.  

Even though less than a year has elapsed since the veteran 
was last advised of the complete text of 38 C.F.R. § 3.159, 
in September 2004, the Board is not precluded from completing 
appellate review.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103(b)).  

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  In this case, the initial AOJ 
decision was made prior to enactment of the VCAA, so notice 
of the VCAA prior to the initial AOJ decision was not 
possible.  However, the veteran has since been provided with 
notice of the enactment of the VCAA and the provisions of 
that act in several communications, including SSOCs and 
submissions before the Court.

The multiple notices provided to the appellant clearly 
satisfied the duty to notify the veteran of applicable law 
and regulations and of the evidence required to substantiate 
the claims at issue in this appeal.  The notifications 
clearly advised the appellant to identify or submit any 
relevant evidence.  The content of the notices provided fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

As the SSOCs issued in 2002 and 2004 included the complete 
text of the provisions of 38 C.F.R. § 3.159, those SSOCs 
demonstrate compliance with the current decision in 
Pelegrini, which states that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Board finds that the claimant has indeed been notified that 
he should provide or identify any and all evidence relevant 
to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claims at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims on the merits.  

1.  Claim for effective date prior to September 15, 1998 for 
award of TDIU

The assignment of effective dates of VA awards is governed by 
38 U.S.C.A. § 5110(a), which provides that, unless 
specifically provided otherwise, the effective date of an 
award based on a VA claim for increase "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."

As for claims of entitlement to increased disability 
compensation, the effective date of the increase is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within one year from such date, otherwise, the effective date 
of the increased disability compensation is the date of the 
RO's receipt of the claim for an increased rating.  38 C.F.R. 
§ 3.400(o)(2).

The evidence of record shows that the veteran's first TDIU 
claim was received at the VA RO on June 26, 1997.  The claim 
was denied by RO rating decision dated November 4, 1997, and 
notice of this decision was issued to the veteran on December 
1, 1997.  The veteran did not initiate an appeal, and the 
TDIU denial became final.

The TDIU claim underlying this appeal, the veteran's second 
TDIU claim, was apparently received at the RO on February 8, 
1999, according to correspondence provided to the veteran by 
the RO on February 27, 1999, although the copy of the 
veteran's statement currently of record has no date stamp 
reflecting the date of receipt.  In an October 2001 decision, 
the Board granted the TDIU claim.  

In determining the effective date for the award of TDIU, the 
RO properly considered the veteran's February 8, 1999 TDIU 
claim, as well as evidence within one year prior to the 
receipt of that claim, to determine whether there was an 
informal claim for TDIU prior to the submission of the form 
claim in February 1999.  See 38 C.F.R. § 3.155.  

The RO determined that a VA psychiatric opinion rendered on 
September 15, 1998, could be considered an informal claim for 
TDIU.  The RO also determined that individual unemployability 
was factually ascertainable from the report of that 
examination.  The RO properly assigned the effective date for 
the grant of TDIU based on the September 1999 VA examination.

The veteran has argued in very generalized terms that VA 
treatment records dated within one year prior to the 
veteran's February 8, 1999 TDIU claim support an informal 
claim for TDIU, warranting an effective date prior to 
September 15, 1998.  However, the Board is unable to find any 
communication from the veteran or any VA medical evidence 
prior to September 15, 1998 which could be construed as a 
formal or informal claim for TDIU.  

A "claim" or "application" is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  A formal claim is a claim in 
the form prescribed by the Secretary for the benefit sought.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

An informal claim is any communication indicating an intent 
to apply for one or more benefits.  If a formal claim 
identifying the benefit is submitted within one year 
following submission of an informal claim, the date of the 
informal claim will be the effective date of the claim.  An 
informal claim must identify the benefit being sought.  38 
C.F.R. § 3.155.  An informal claim must also be in writing.  
See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  The 
report of VA examination or hospitalization may constitute an 
informal claim.  38 C.F.R. § 3.157.

The Board specifically reviewed all evidence of record dated 
from February 8, 1998 to February 8, 1999, the date of 
receipt of the veteran's formal TDIU claim, but can find no 
basis for an effective date for the grant of the TDIU claim 
prior to September 15, 1998.  

A VA treatment record of February 27, 1998 shows the veteran 
was seen for psychotherapy regarding his negative tendency in 
general, and his cognitive behavioral therapy.  No reference 
to unemployability was made at that time.  On February 28, 
1998 the veteran canceled his appointment.  No reference to 
unemployability was made at that time.  A March 5, 1998 VA 
psychiatric treatment plan indicates treatment for service-
connected PTSD, depression, as well as a non- service-
connected personality disorder, with notation of a history of 
legal problems secondary to a difficult divorce.  The veteran 
was described as improving psychologically.  A Global 
Assessment of Functioning score of 55 was assigned.  No 
reference to unemployability was made at that time.  An 
August 21, 1998 mental health record indicates that the 
veteran appeared to be "stable" and "relating well."  He also 
described an incident of road rage.  No reference to 
unemployability was made at that time.

A September 15, 1998 VA psychiatric opinion statement 
indicates the veteran's psychiatric diagnoses include 
service-connected PTSD as well as a personality disorder, 
history of alcohol abuse, and an intermittent explosive 
disorder, for which the veteran has received treatment with 
"adequate results."  The veteran's prognosis was guarded, 
however, and it was felt that the veteran should be 
considered for all VA benefits for which there was potential 
entitlement.  No reference to unemployability was made at 
that time.

In summary, the Board observes that the veteran does not 
dispute that his TDIU claim (second) was received at the RO 
on February 8, 1999, or that the RO properly considered 
evidence dated one year prior to that date for possible 
consideration as an informal claim, to include the September 
15, 1998 VA medical statement.  Rather, the veteran simply 
points out that his long history of psychiatric illness, 
which he contends demonstrates unemployability prior to 
September 15, 1998. 

While the argument of the veteran and his representative is 
logical, as the veteran may, in fact, have been unemployable 
prior to September 15, 1998, VA is not authorized to award 
benefits solely on the basis of factual eligibility.  Rather, 
VA law and regulations require that, in order to award an 
increased benefit, such as the claim for TDIU in this case, 
there must be both a claim, formal or informal, for the 
benefit, as well as evidence substantiating entitlement to 
the benefit.  

While entitlement to TDIU prior to a formal claim for such 
benefits may be granted for a period of up to one year, if 
there is an informal claim, the evidence must show that it is 
factually ascertainable that an increase in disability, to 
the severity of unemployability, had occurred within 1 year 
prior to the date on which the formal claim was received.  
See 38 C.F.R. § 3.400(o)(2).

There is no evidence that a formal claim for TDIU, other than 
the TDIU which was denied in November 1997 and from which no 
appeal was sought, was submitted prior to February 8, 1999.  
The Board does not disagree with the RO's determination that 
the September 15, 1998 VA psychiatric statement or treatment 
summary may be accepted as an informal TDIU claim, even 
though this record does not make mention of any 
unemployability on the part of the veteran.  

However, the Board is unable to find any treatment record or 
other item of evidence prior to that date which may be 
treated as a claim or as evidence from which individual 
unemployability is factually ascertainable.  In particular, 
the Board notes that it has reviewed the evidence obtained 
since the Remand ordered by the Court in this case, but the 
evidence obtained on Remand includes no evidence for the one-
year period prior to February 1999 or the months preceding 
September 1998.  Therefore, the additional evidence obtained 
on Remand does not service as a factual basis for a more 
favorable determination.

The preponderance of the evidence is against the claim for an 
effective date prior to September 15, 1998, for the grant of 
a TDIU, since there is no formal or informal claim prior to 
that date and no substantiation of an increase in disability 
prior to that date.  Therefore, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not for application, 
and do not serve as a basis for a more favorable 
determination.  The appeal for an effective date prior to 
September 15, 1998 for an award of TDIU must be denied.

Laws and regulations applicable to claims for increased 
evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

1.  Claim for increased evaluation, right (major) arm injury, 
MGs III and IV

Factual background

The veteran's service medical records establish that he 
sustained an injury on his right side affecting his cervical 
spine and the right upper extremity.  By a rating decision 
issued in August 1985, the veteran was granted service 
connection for residuals of an injury to the right upper 
extremity involving MGs III and IV, and that disability was 
evaluated as 30 percent disabling under Diagnostic Codes 5304 
and 5303.  

The evidence of record, including the report of May 1994 VA 
examination, establishes that the veteran is right-handed.  

By a statement submitted in February 1999, the veteran sought 
an increased evaluation for his right upper extremity 
disability.  On VA examination conducted in April 1999, the 
veteran reported chronic neck and right upper extremity pain.  
He reported decreased endurance and weakness of the right 
arm.  Biceps strength was evaluated as 5-/5.  The examiner 
concluded that there was minimal weakness of the deltoid and 
biceps.

VA outpatient treatment records dated in October 2000 reflect 
that the veteran found employment catering a banquet, and 
found this very physically demanding.

On VA examination in May 2002, the veteran reported right 
index and middle finger numbness, and constant pain of the 
entire arm and wrist, made worse with movement.  The veteran 
was able to do basic activities of living, and used no 
support devices.  He was able to use his right upper 
extremity for basic lifting of 10 pounds or less.  He took 
Naprosyn for relief of symptoms.  The veteran reported 
weakness of the right arm, and occasional unbearable pain.  
On physical examination, there was normal motor strength and 
hand grasp bilaterally.  Sensory examination revealed some 
loss of touch and pain over the right forearm in the 
distribution of C7-C8.  Cerebellar function was normal.  The 
VA examiner was of the opinion that findings represented mild 
right arm weakness involving the biceps, triceps, and deltoid 
muscles of MGs III and IV.  There was some subtle weakness in 
shoulder abduction at 5-/5 on the right and some mild finger 
abductor weakness and right biceps weakness at 5-/5, left 
being 5/5.  The May 2002 VA examiner noted that the present 
findings were unchanged from prior VA examination of April 
1999.

Although the copies of VA outpatient treatment records dated 
from November 2002 through July 2004 which have been 
associated with the claims file are not correctly printed, 
resulting in omission of portions of some words, these notes 
clearly disclose that the veteran sought treatment for foot 
pain and other clinical disorders, but has not sought 
treatment for his disability of MGs III and IV, and there is 
no evidence of any increase in the severity of his right 
upper extremity muscle disability or of any change in that 
disability.

Applicable law and regulations

As noted above, the veteran's right (dominant) arm injury 
residuals have been rated as injury to MGs III and IV.  
Injuries to MGs III are evaluated under the criteria found in 
38 C.F.R. § 4.71, Diagnostic Code (DC) 5303.  MG III includes 
the deltoid and pectoralis major I (clavicular), and has the 
function of elevation and abduction of the arm to the level 
of the shoulder; acting with the muscles of Group II in 
forward and backward swing of the arm.  38 C.F.R. § 4.73.  
Under those criteria, a rating of 30 percent is warranted 
where the evidence shows moderately severe disability of the 
dominant side.  A rating of 40 percent is warranted where the 
evidence shows severe disability of the dominant side.  
38 C.F.R. § 4.73, DC 5303.

The criteria for evaluation of injuries to Muscle Group IV, 
which includes the infraspinatus, do not provide for a rating 
greater than 30 percent.  38 C.F.R. § 4.73, DC 5304.

The Schedule also provides a rating of 30 percent where arm 
motion is limited to midway between the side and shoulder 
level for the major arm.  A rating of 40 percent is warranted 
where the evidence shows limitation of arm motion to 25 
degrees from the side in the major arm.  38 C.F.R. § 4.71a, 
DC 5201.

A 30 percent evaluation is warranted where there is ankylosis 
of the scapulohumeral articulation in a favorable position in 
abduction to 60 degrees and the ability to reach the mouth 
and head is retained for the major arm.  A rating of 40 
percent is warranted where the evidence shows ankylosis of 
the scapulohumeral articulation in an intermediate position 
between favorable and unfavorable in the major arm.  
38 C.F.R. § 4.71a, DC 5200.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  The evidence of record reflects that the 
veteran is right-handed, and his disability is evaluated as 
involving the major (dominant) side.

In order to warrant an increase in disability rating, the 
evidence must show ankylosis of the scapulohumeral 
articulation intermediate between favorable and unfavorable 
(DC 5200), severe injury to MG III (DC 5303), or limitation 
of motion of the arm to 25 degrees from the side (DC 5201), 
or entitlement to a separate compensable evaluation for an 
additional muscle group.  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing Dorland's Illustrated Medical 
Dictionary (28th ed. 1994). 

Analysis

The veteran's ability to move his right shoulder shows that 
he does not have ankylosis so as to warrant an evaluation in 
excess of 30 percent for loss of range of motion of the right 
upper extremity.  The evidence establishes that the veteran's 
shoulder motion is not limited to 25 degrees from the side on 
VA examination in March 1997 so as to warrant an increased 
rating under Diagnostic Code 5201.  As there is no through-
and-through injury of any muscle group in the arm, an 
increased rating is not warranted on this basis.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.40, 4.45.  Further, evaluation of 
the joints must consider weakened movement, excess 
fatigability and pain on movement.  38 C.F.R. § 4.45.  
However, 38 C.F.R. § 4.56 already explicitly includes 
consideration of pain in the classification of the muscle 
injury.  Therefore, a separate evaluation based on pain under 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 cannot be granted, as 
this would violate the regulation which precludes pyramiding.  
38 C.F.R. § 4.14.

The veteran's diminished use of the muscles has been 
evaluated by analogy to muscle injury, although there was no 
penetration of MG III or MG IV muscles by a missile.  
However, as the diminished strength of those muscles is, in 
fact, slight, at this time, the current muscle disability 
does not warrant a 30 percent evaluation.  However, the 30 
percent evaluation under DCs 5303-5304 was effective in April 
1985, and has been in effect for more than 20 years.  As 
such, that evaluation is protected.  38 C.F.R. § 3.951.  The 
Board also notes that at the time the 30 percent evaluation 
was initially assigned, 38 C.F.R. § 4.55(a) provided that 
with muscle injuries in the same anatomical region, the 
rating for the major group would be elevated from moderate to 
moderately severe or from moderately severe to severe, based 
on aggregate impairment of the function of the extremity, as 
was done in this case.

The Board has considered the veteran's complaints of pain.  
The Board finds that the veteran's complaints of pain, even 
though he has stated that the pain is occasionally 
"unbearable," do not warrant an evaluation in excess of 30 
percent, given the limited findings on VA examination.  

On VA examination in May 2002, the veteran had no evidence of 
any right upper extremity muscle atrophy of the biceps, 
triceps, or forearm, although muscle strength testing 
revealed "mild" weakness of the biceps, triceps and deltoids.  
The May 2002 VA examination disclosed about the veteran's 
right arm and hand were "still quite good" on motor testing, 
exhibiting only minimal weakness.  There was some subtle 
weakness in shoulder abduction at 5-/5 on the right and some 
mild finger abduction weakness and right biceps weakness at 
5-/5, left being 5/5.   The May 2002 VA examiner noted that 
the present findings were unchanged from prior VA examination 
of April 1999.

The Board notes that the evidence establishes that the 
veteran has slight weakness of the biceps.  MG V, which 
affects elbow supination and flexion, includes the biceps, 
brachialis, and brachioradialis muscles.  Under DC 5305, 
slight disability of the dominant biceps is noncompensable.  
Moderately MG V disability of the dominant arm would warrant 
a 10 percent disability rating.  38 C.F.R. § 4.73, DC 5305.

The Board also notes that the evidence specifies that the 
veteran has slight weakness of the triceps.  MG VI, which 
affects elbow extension, includes the triceps.  Under 
Diagnostic Code 5306, slight disability of the dominant 
triceps is noncompensable.  Moderate MG VI disability of the 
dominant arm would warrant a 10 percent disability rating.  
38 C.F.R. § 4.73, DC 5306.

The Board has considered whether it would be more favorable 
to the veteran to evaluate each affected muscle group 
separately, noting that the examiners have stated that there 
is slight weakness of the triceps and biceps, and the 
regulatory definitions of MG III and MG IV, the muscle groups 
under which the veteran's disability is currently 
compensated, do not include the biceps and triceps.  Those 
muscles are defined as included in MG V and MG VI.  

However, the evidence establishes that weakness of each 
muscle group, considered individually, is slight.  Therefore, 
the Board finds that evaluation in that manner would result 
in noncompensable evaluations for each muscle group, and 
would be less favorable to the veteran than the protected 
evaluation currently in effect under DCs 5303 and 5304.

The limited findings of muscle impairment are unfavorable to 
the claim for an evaluation in excess of 30 percent for MG 
III and MG IV disability.  The preponderance of the evidence 
is against the veteran's assertion of greater impairment.  
DCs 5200, 5201, 5301, 5302, 5303, 5304, 5305, 5306.  Because 
the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable evaluation.  The claim 
for an evaluation in excess of 30 percent for MG III and MG 
IV disability must be denied.  

2.  Claim for an increased evaluation for cervical 
radiculopathy, 
right arm, hand, fingers

Factual background

The veteran's service medical records establish that he 
sustained an injury to the right neck and cervical nerve 
root, and that disability was initially evaluated as part of 
the other residuals of right upper extremity disability.  By 
a rating decision issued in May 1997, separate service 
connection for cervical radiculopathy of the right arm, hand, 
and fingers, was granted, and that disability was evaluated 
as 20 percent disabling under DC 8513.

By a statement submitted in February 1999, the veteran sought 
an increased evaluation for his service-connected cervical 
radiculopathy.  On VA examination conducted in April 1999, 
neurological examination disclosed symmetrical strength in 
the upper extremities bilaterally but slightly decreased 
sensation on the small finger of the right hand.  The veteran 
described significant pain in the right arm, including the 
wrist and forearm.  He reported that pain worsened with use 
of his arm.  There was mild weakness of shoulder abduction at 
5-/5 compared to the left.  Arm extension and wrist extension 
were 5/5 on the right.  Fine movements were equal 
bilaterally.  Sensory examination revealed loss of touch and 
pain sensation over the medial surface of the right forearm 
and into the hand, in the distribution of C7-C8.  The 
examiner concluded that there was injury to the cervical 
spine roots on the right and mild brachial plexus injury with 
mild involvement of C5-C6 but no evidence of myelopathy.

On VA examination conducted in May 2002, the veteran 
complained of right index and middle finger numbness, and 
constant pain of the entire arm and wrist, worse with 
movement.  The veteran was able to do basic activities of 
living, and used no support devices.  He could use his right 
upper extremity for basic lifting of 10 pounds or less.  He 
used Naprosyn for relief of these symptoms.  The veteran 
reported weakness of the right arm, and occasional unbearable 
pain. 

On physical examination, there was normal motor strength and 
hand grasp bilaterally.  Sensory examination revealed some 
loss of touch and pain over the right forearm in the 
distribution of C7-C8.  Cerebellar function was normal.  The 
VA examiner was of the opinion that findings represented mild 
right arm weakness involving the biceps, triceps, and deltoid 
muscles of groups III and IV.  Additionally, the veteran's 
right arm and hand were "still quite good" on motor testing, 
exhibiting only minimal weakness.  There was some subtle 
weakness in shoulder abduction at 5-/5 on the right and some 
mild finger abductor weakness and right biceps weakness at 5-
/5, left being 5/5.  The May 2002 VA examiner noted that the 
findings were unchanged from prior VA examination of April 
1999.

Although the copies of VA outpatient treatment records dated 
from November 2002 through July 2004 which have been 
associated with the claims file are not correctly printed, 
resulting in omission of portions of some words, these notes 
clearly disclose that the veteran sought treatment for foot 
pain and other clinical disorders, but did not seek treatment 
for cervical radiculopathy.  There is no evidence of 
increased severity of the effects of cervical radiculopathy 
or of any change in that disability.

Applicable regulations

By a rating decision issued in May 1997, the veteran's 
cervical radiculopathy was evaluated as 20 percent disabling 
under 38 C.F.R. § 4.124a, DC 8513.  Under DC 8513, mild 
incomplete paralysis of the radicular groups of the dominant 
upper extremity is evaluated as 20 percent disabling.  
Moderate incomplete paralysis of all radicular groups is 40 
percent disabling, and severe paralysis of all dominant 
radicular groups is 70 percent disabling.  38 C.F.R. § 
4.124a, DC 8513.  Complete paralysis of the major extremity 
warrants a 90 percent evaluation.  Id. 

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type of picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  See 38 C.F.R. 
§ 4.124a, Diseases of the Peripheral Nerves.

In determining the severity of the veteran's current 
disability, the Board notes that the words "mild," "moderate" 
and "severe" are not defined in the rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

Analysis

The evidence establishes that the veteran has mild incomplete 
radicular group paralysis.  VA treatment records dated in 
1998 through 2002 show complaints of right arm pain, the 
notations reflect that the veteran requires only occasional 
treatment approximately four times a year.  During the period 
from 2002 through 2004, there is no notation regarding 
treatment of right arm, hand, finger, or wrist pain or other 
impairment.

While the veteran subjectively complains of severe residuals, 
severe right arm impairment is not shown by the objective 
medical evidence of record.  The clinical notes state that 
there is no muscle atrophy, no more than mild loss of grip 
strength, no more than slight weakness of Muscle Groups III 
and IV.  As the veteran's complaints of loss of muscle 
strength and endurance and inability to lift more than 10 
pounds with the right upper extremity have been considered in 
the 30 percent evaluation assigned for MG III and MG IV 
disability under DCs 5303 and 5304, those findings are not 
for consideration as a factual basis for assigning an 
evaluation in excess of 20 percent for radicular paralysis.  

In essence, the only complaints and findings which have not 
been evaluated under the veteran's 30 percent evaluation 
under DCs 5303 and 5304 are the sensory findings.  The note 
to the regulation reflects that, since the findings which are 
for evaluation under DC 8513 are wholly sensory in nature, a 
20 percent disability evaluation is appropriate.  

While the Board recognized that the note to the regulation 
does allow a 40 percent evaluation at the most, an increased 
evaluation to 40 percent for radicular group paralysis is not 
warranted in this case, given the mild sensory findings.  
Findings more closely approximating moderate incomplete 
paralysis of the radicular nerves were not shown.  The 
preponderance of the evidence is therefore against the claim 
for an evaluation in excess of 20 percent for this 
disability.  As the weight of the clinical evidence of record 
is unfavorable to the claim, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable evaluation.  The claim for an 
evaluation in excess of 20 percent under DC 8513 is denied.

3.  Claim for an increased evaluation for Horner's syndrome, 
right face and eye

By a claim submitted in July 1996, the veteran sought service 
connection for Horner's syndrome.  VA outpatient clinical 
records dated in March 1997 disclosed complaints of constant 
pressure behind the right eye with facial pain and neck and 
shoulder pain.  There was decreased sensation on the right 
side of the face, with mild ptosis of the right eyelid.  A 
diagnosis of chronic pain and Horner's syndrome, right side, 
was assigned.  

By a rating decision issued in May 1997, service connection 
for Horner's syndrome, right side of face and right eye, as 
secondary to the service-connected injury, right neck and 
upper extremity, was granted.  Disability due to Horner's 
syndrome was evaluated as 20 percent disabling under DC 8207.

By a statement submitted in February 1999, the veteran sought 
an increased evaluation for Horner's syndrome.  On VA 
examination conducted in April 1999, the veteran had normal 
facial strength.  His palate elevated symmetrically.  Tongue 
protrusion was in the midline, and his shoulder shrug was 
normal.  His pupils were unequal, with the right pupil 
smaller than the left.  There was minimal ptosis of the right 
eye.  Extraocular movements were intact.  Visual fields were 
intact.  Sensation in the face was diminished on the right 
side to pinprick and touch in the distribution of the 
trigeminal nerve.  The veteran's smile was symmetrical.  The 
veteran reported that he did not sweat on the right side of 
his face.  The examiner concluded that the veteran's cervical 
spine injury included C8 and T1, resulting in Horner's 
syndrome on the right.

Although the copies of VA outpatient treatment records dated 
from November 2002 through July 2004 which have been 
associated with the claims file are not correctly printed, 
resulting in omission of portions of some words, these notes 
clearly disclose that the veteran sought treatment for foot 
pain and other clinical disorders, but did not seek treatment 
for Horner's syndrome, and there is no evidence of increased 
severity of that syndrome or of any change in that 
disability.

Applicable regulations

The veteran's service-connected Horner's syndrome, right side 
of face and right eye, is evaluated under 38 U.S.C.A. 
§ 4.124a, DC 8207, which provides the rating criteria for 
paralysis of the seventh (facial) cranial nerve.  Under DC 
8207, a 20 percent evaluation, the evaluation currently in 
effect in this case, is warranted where there is severe, 
incomplete paralysis.  The maximum schedular evaluation, a 30 
percent evaluation, is warranted where there is complete 
paralysis.  It is noted that the 30 percent criteria is 
dependent upon relative loss of innervation of facial 
muscles.

Analysis

VA examinations of April 1999 and May 2002 show no complete 
paralysis of the facial cranial nerve.  To the contrary, the 
veteran is shown to have no more than some decreased 
sensation of the right side of the face, in all of the 
distribution of the trigeminal nerve, with the rest of the 
cranial nerves normal.  There was some mild myosis of the 
right pupil versus the left, with minimal ptosis of the right 
eye, but the clinical evidence establishes that the veteran 
was able to see out of and use the right eye.  The clinical 
evidence is devoid of evidence of facial drooping on the 
right side.  Rather, the evidence clearly reflects that the 
veteran was able to smile and to protrude his tongue in the 
midline.  

These minimal findings fall far short of complete paralysis 
of the 7th (facial) cranial nerve under DC 8207.  The 
preponderance of the clinical evidence is unfavorable to the 
claim, and the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable evaluation.  The claim for an evaluation in excess 
of 20 percent for Horner's syndrome is denied.

Consideration of extraschedular evaluation

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  The disabilities at 
issue have not required frequent periods of hospitalization 
and do not result in interference with activities of daily 
living.  The Board is therefore not required to refer these 
matters to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an effective date prior to 
September 15, 1998 for the grant of a TDIU is denied.

Entitlement to an increased rating for residuals of an injury 
to the right upper extremity, involving Muscle Groups III and 
IV, currently evaluated as 30 percent disabling, is denied.

Entitlement to an increased rating for cervical radiculopathy 
of the right arm, hand and fingers, currently rated as 20 
percent disabling, is denied.

Entitlement to an increased rating for Horner's syndrome, 
right side of face and eye, currently rated as 20 percent 
disabling, is denied.


REMAND

The additional evidence received during the development on 
Remand reflects that the veteran has been treated by VA for 
his PTSD.  However, the clinical notes supplied are 
incomplete as printed, with each printed line cut off at the 
middle of the page.  The Board is unable to read the relevant 
clinical records printed out in full in the record.  Some of 
the entries clearly reflect discussion of the veteran's 
symptoms of PTSD, and are therefore relevant to the claim for 
an increased evaluation.  Since the records are incomplete, 
appellate review cannot be completed.  Remand for more 
complete VA clinical records is required.  

Any additional actions which are required as a result of 
changes in interpretation of the VCAA or in case law which 
may be issued after the date of this Board decision should be 
undertaken as required on Remand.  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran that it is his 
responsibility to identify any evidence 
of the severity of his PTSD, of any type 
he wants VA to attempt to obtain, 
including clinical records or employment 
records.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  If there are any 
additional documents, reports, or types 
of records which might substantiate his 
claim for an evaluation in excess of 30 
percent for PTSD, he should identify or 
submit such records.  In any event, the 
veteran should be specifically asked to 
provide any evidence in his possession or 
to identify any evidence that might be 
obtained that might substantiate his 
claim on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded 
another opportunity to submit alternative 
evidence regarding the severity of PTSD, 
including statements from co-workers, 
friends, or others who may have observed 
relevant symptoms.  

3.  The veteran should again be afforded 
the opportunity to identify VA facilities 
and private providers at which or by whom 
he was treated for PTSD since May 2002.  

Even if the veteran does not provide 
identification of the VA facilities at 
which he was treated, an attempt should 
be made to locate all VA clinical records 
of treatment of PTSD from May 2002 to the 
present.  Documentation of the search for 
current VA clinical records should be 
associated with the claims file.  

Records should be obtained from each 
treating VA facility identified.  The 
records associated with the claims files 
should be reviewed for completeness.  

4.  The veteran should be afforded VA 
psychiatric examination to determine the 
current severity of PTSD.  The claims 
folders should be sent to the examiner 
for review of pertinent documents 
therein, and the examiner should state 
whether the claims file has been reviewed 
in the report of examination.  Any 
necessary diagnostic examinations or 
studies should be conducted.  The 
examiner should be asked to describe the 
severity of the veteran's PTSD, including 
assignment of a Global Assessment of 
Functioning (GAF) score.  In addition, 
the examiner should be asked to review 
the records of the severity of the 
veteran's PTSD from February 1999 to the 
present, and should discuss whether the 
veteran's PTSD has varied in severity 
from that time to the present, 
referencing assigned GAF scores or 
symptoms to explain the extent of any 
variations in severity. 

5.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled VA examination(s) and to 
cooperate in the development of his 
claim.  The consequences for failure to 
report for VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  If the 
veteran does not report for the scheduled 
examination, documentation should be 
associated with the claims file showing 
that notice of the examination was sent 
to the veteran's last known address.  If 
any notice afforded the veteran is 
returned as undeliverable, the RO should 
so indicate.  

6.  If any decision with respect to the 
claim on appeal remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


